                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MED VETS INC., et al.,                         Case No. 18-cv-02054-MMC
                                  8                      Plaintiffs,
                                                                                        ORDER GRANTING DEFENDANTS'
                                  9                v.                                   MOTION TO DISMISS PLAINTIFFS'
                                                                                        FIRST AMENDED COMPLAINT
                                  10     VIP PETCARE HOLDINGS, INC., et al.,
                                                                                        Re: Dkt. No. 51
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the “Motion to Dismiss Plaintiffs’ First Amended Complaint,”

                                  14   filed January 15, 2019, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure,

                                  15   by defendants VIP Petcare Holdings, Inc. (“VIP”) and PetIQ, Inc. (“PetIQ”). On January

                                  16   29, 2019, plaintiffs Med Vets Inc. (“Med Vets”) and Bay Medical Solutions Inc. (“Bay

                                  17   Medical”) filed opposition, to which defendants, on February 5, 2019, replied.

                                  18          Having read and considered the papers filed in support of and in opposition to the

                                  19   motion, the Court rules as follows.1

                                  20                                          BACKGROUND

                                  21          Plaintiffs are wholesale distributors who specialize in the distribution of pet

                                  22   products, namely, prescription medications and certain over-the-counter (“OTC”)

                                  23   medications. Plaintiffs have access to such products despite a policy whereby major

                                  24   animal-health manufacturers claim to limit the sale thereof to veterinary practices and

                                  25   pharmacies. In particular, a “secondary distribution system” exists, whereby plaintiffs and

                                  26   other wholesale distributors obtain these ostensibly restricted items and resell them to

                                  27
                                              1
                                  28              By order filed February 26, 2019, the Court took the motion under submission.
                                  1    retailers. (See First Am. Compl., filed Dec. 14, 2018 (“FAC”), ¶ 6.)2

                                  2           VIP “operates veterinary clinics” and “has served as an important independent

                                  3    wholesale source for distributors.” (See id. ¶ 3.) PetIQ is a wholesale distributor of OTC

                                  4    pet products “to virtually every significant retailer in the U.S.” (See id.)3 On January 17,

                                  5    2018, PetIQ acquired VIP.

                                  6           According to plaintiffs, defendants “are using VIP’s veterinarian status to acquire

                                  7    large quantities” of the above-referenced products “for the purpose of re-selling . . . them

                                  8    to PetIQ for sale to retailers” (see id.), thereby “remov[ing] an independent competitor,

                                  9    VIP, from the market” (see id. ¶ 1) and “foreclosing competition from other

                                  10   wholesaler/distributors” such as themselves (see id. ¶ 3).

                                  11          Based on the above, plaintiffs bring the instant action, which has proceeded as

                                  12   follows.
Northern District of California
 United States District Court




                                  13          On April 4, 2018, plaintiffs filed their initial complaint, challenging the above-

                                  14   described merger, and asserting claims under the Clayton Act and Sherman Act. In said

                                  15   pleading, plaintiffs identified two “relevant . . . product markets,” namely, “the wholesale

                                  16   markets for prescription and restricted pet parasiticides for distribution to non-veterinary

                                  17   retailers (the secondary distribution system for prescription and restricted OTC pet

                                  18   parasiticides, respectively).” (See Compl., filed Apr. 4, 2018, ¶ 29.)

                                  19          On June 1, 2018, defendants moved to dismiss the complaint. Thereafter, on

                                  20   August 3, 2018, the Court granted the motion, finding plaintiffs had not “pled a plausible

                                  21   market” (see Tr. of Proceedings for Aug. 3, 2018, at 44:20), and, in light of plaintiffs’

                                  22   request for sixty days to conduct additional investigation, gave plaintiffs leave to file, by

                                  23   October 5, 2018, an amended complaint.

                                  24          On October 3, 2018, plaintiffs, rather than filing an amended complaint, filed a

                                  25

                                  26
                                              2
                                                Unless otherwise noted, the court, like the parties, uses the term “retailers” to
                                       refer to non-veterinary retailers.
                                  27          3
                                               PetIQ also manufactures and distributes a line of generic pet medications and
                                  28   products (see FAC ¶ 18), an aspect of its business that is not at issue in the instant case.

                                                                                      2
                                  1    “Motion for Limited Expedited Discovery,” whereby plaintiffs sought to obtain “a copy of

                                  2    defendants’ Notification and Report Form[] submitted to the DOJ/FTC [Department of

                                  3    Justice/Federal Trade Commission] Pre-Merger Notification Office” prior to the merger

                                  4    (see Mot. for Ltd. Expedited Disc., filed Oct. 3, 2018, at 6:22–23), which notification,

                                  5    plaintiffs asserted, would provide relevant market information not otherwise available to

                                  6    plaintiffs (see id. at 11:26–28 (stating “HSR Notification and Report Form” requires

                                  7    defendants to identify their competitors and product markets, estimate market

                                  8    concentration, and explain anticipated competitive effects of merger)). In connection with

                                  9    said motion, plaintiffs attached a proposed First Amended Complaint (“PFAC”), in which

                                  10   they defined the “relevant . . . markets” in essentially the same terms as in their original

                                  11   complaint. (See PFAC, filed Oct. 3, 2018, ¶ 32.)

                                  12          On October 26, 2018, in response to defendant’s opposition, plaintiffs filed a reply
Northern District of California
 United States District Court




                                  13   accompanied by a “Restated” proposed First Amended Complaint (“RPFAC”) (see

                                  14   RPFAC, filed Oct. 26, 2018), in which plaintiffs defined the relevant markets by reference

                                  15   to services provided, rather than by the above-referenced products themselves. In

                                  16   particular, plaintiffs identified the “relevant . . . markets” as “the distributing and

                                  17   wholesaling services involved in distributing prescription and restricted pet parasiticides.”

                                  18   (See id. ¶ 32.)

                                  19          By order filed November 28, 2018, the Court denied plaintiffs’ motion for expedited

                                  20   discovery, and extended to December 14, 2018, the deadline to file an amended

                                  21   complaint, whether “with or without modification of the most recently proposed version.”

                                  22   (See Order Den. Pls.’ Mot., filed Nov. 28, 2018, at 5:16–17.)

                                  23          On December 14, 2018, plaintiffs filed a third document titled First Amended

                                  24   Complaint, this time focusing on the distribution channel, omitting the limitation to pet

                                  25   parasiticides, and identifying a single “relevant . . . market,” namely, “the wholesale

                                  26   distribution to non-veterinary retailers of unmeasured veterinary wellness and medication

                                  27

                                  28
                                                                                       3
                                  1    products.” (See FAC ¶ 24.)4

                                  2           By the instant motion, defendants seek an order dismissing the FAC with

                                  3    prejudice.

                                  4                                         LEGAL STANDARD

                                  5           Dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure “can be

                                  6    based on the lack of a cognizable legal theory or the absence of sufficient facts alleged

                                  7    under a cognizable legal theory.” See Balistreri v. Pacifica Police Dep't, 901 F.2d 696,

                                  8    699 (9th Cir. 1990). Rule 8(a)(2), however, “requires only ‘a short and plain statement of

                                  9    the claim showing that the pleader is entitled to relief.’” See Bell Atlantic Corp. v.

                                  10   Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). Consequently, “a

                                  11   complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

                                  12   allegations.” See id. Nonetheless, “a plaintiff's obligation to provide the grounds of his
Northern District of California
 United States District Court




                                  13   entitlement to relief requires more than labels and conclusions, and a formulaic recitation

                                  14   of the elements of a cause of action will not do.” See id. (internal quotation, citation, and

                                  15   alteration omitted).

                                  16          In analyzing a motion to dismiss, a district court must accept as true all material

                                  17   allegations in the complaint and construe them in the light most favorable to the

                                  18   nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). “To

                                  19   survive a motion to dismiss, a complaint must contain sufficient factual material, accepted

                                  20   as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

                                  21   662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “Factual allegations must be

                                  22   enough to raise a right to relief above the speculative level[.]” Twombly, 550 U.S. at 555.

                                  23   Courts “are not bound to accept as true a legal conclusion couched as a factual

                                  24   allegation.” See Iqbal, 556 U.S. at 678 (internal quotation and citation omitted).

                                  25          Generally, a district court, in ruling on a Rule 12(b)(6) motion, may not consider

                                  26
                                  27
                                              4
                                                As discussed below, plaintiffs use the term “unmeasured” to refer to products that
                                       are carried by retailers, but for which sales to consumers are “not tracked” by “retail
                                  28   measurement firms.” (See FAC ¶ 4.)

                                                                                       4
                                  1    any material beyond the complaint. See Hal Roach Studios, Inc. v. Richard Feiner & Co.,

                                  2    Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990). Documents whose contents are alleged

                                  3    in the complaint, and whose authenticity no party questions, but which are not physically

                                  4    attached to the pleading, however, may be considered. See Branch v. Tunnell, 14 F.3d

                                  5    449, 454 (9th Cir. 1994). In addition, the Court may consider matters that are subject to

                                  6    judicial notice. See Mack v. South Bay Beer Distribs., Inc., 798 F.2d 1279, 1282 (9th Cir.

                                  7    1986). Notably, a court “need not . . . accept as true allegations that contradict matters

                                  8    properly subject to judicial notice or by exhibit.” See In re Gilead Sci. Sec. Litig., 536

                                  9    F.3d 1049, 1055 (9th Cir. 2008) (internal quotation and citation omitted).

                                  10                                           DISCUSSION

                                  11          Plaintiffs challenge defendants’ merger on the theory its effect “may be

                                  12   substantially to lessen competition or tend to create a monopoly.” (See FAC ¶ 1.) In
Northern District of California
 United States District Court




                                  13   particular, plaintiffs bring three claims, namely: (1) “Unlawful Merger,” in violation of

                                  14   Section 7 of the Clayton Act (see id. at 13:26); (2) “Monopolization,” in violation of Section

                                  15   2 of the Sherman Act (see id. at 14:9); and (3) “Attempted Monopolization,” in violation of

                                  16   Section 2 of the Sherman Act (see id. at 14:20).

                                  17          Section 7 of the Clayton Act prohibits persons "engaged in commerce or in any

                                  18   activity affecting commerce" from acquiring "the whole or any part of the stock or other

                                  19   share capital . . . of another person engaged also in commerce or in any activity affecting

                                  20   commerce, where in any line of commerce or in any activity affecting commerce . . ., the

                                  21   effect of such acquisition may be substantially to lessen competition, or to tend to create

                                  22   a monopoly." See 15 U.S.C. § 18. Section 2 of the Sherman Act makes it a felony to

                                  23   “monopolize, or attempt to monopolize, . . . any part of the trade or commerce among the

                                  24   several States.” See 15 U.S.C. § 2.

                                  25          Where, as here, plaintiffs bring claims under Section 7 of the Clayton Act and

                                  26   Section 2 of the Sherman Act, they must allege a relevant market in which defendants

                                  27   have market power. See United States v. E.I. du Pont de Nemours & Co., 353 U.S. 586,

                                  28   593 (1957) (holding, for claim under Clayton Act § 7, "determination of the relevant
                                                                                      5
                                  1    market is a necessary predicate"); Newcal Indus., Inc. v. Ikon Office Solution, 513 F.3d

                                  2    1038, 1044 (9th Cir. 2008) (holding, "[i]n order to state a valid claim under the Sherman

                                  3    Act, a plaintiff must allege . . . both that a ‘relevant market’ exists" and that the defendant

                                  4    has power within that market”); see also United States v. Continental Can Co., 378 U.S.

                                  5    441, 458 (1964) (holding Clayton Act § 7 is “design[ed] to prevent undue concentration”;

                                  6    noting “[m]arket shares are the primary indicia of market power”); Golden Gate Pharm.

                                  7    Servs., Inc. v. Pfizer, Inc., 433 Fed. App’x 598, 598 (9th Cir. 2011) (holding, in case with

                                  8    claims under both Clayton Act and Sherman Act, “[i]n order to state an antitrust claim, a

                                  9    plaintiff must identify a relevant market within which the defendant has market power”).

                                  10          Defendants challenge all three claims against them on the basis that plaintiffs

                                  11   have failed to allege “market power in a relevant market.” (See Defs.’ Mot. to Dism. Pls.’

                                  12   FAC at 8:22.)
Northern District of California
 United States District Court




                                  13   A.     Relevant Market

                                  14          Although "the validity of the 'relevant market’ is typically a factual element rather

                                  15   than a legal element," see Newcal Indus., 513 F.3d at 1045, "[a] complaint may be

                                  16   dismissed under Rule 12(b)(6) if the complaint's 'relevant market' definition is facially

                                  17   unsustainable," see id. “First and foremost, the relevant market must be a product

                                  18   market.” See id. (emphasis in original) (explaining "consumers do not define the

                                  19   boundaries of the market; the products or producers do").5 The product market “must

                                  20   encompass the product at issue as well as all economic substitutes for the product," see

                                  21   id.; see also Brown Shoe Co. v. United States, 370 U.S. 294, 325 (1962) (holding "[t]he

                                  22   outer boundaries of a product market are determined by the reasonable

                                  23   interchangeability of use or the cross-elasticity of demand between the product itself and

                                  24   substitutes for it”).

                                  25

                                  26          5
                                                Antitrust law also requires allegation of “a geographic market.” See Newcal
                                  27   Indus., 513 F.3d at 1045 n.4. As defendants do not dispute plaintiffs’ alleged geographic
                                       market, namely, “the United States” (see FAC ¶ 25), the Court does not address such
                                  28   issue further herein.

                                                                                      6
                                  1           Here, as noted above, plaintiffs, in the instant complaint, allege a single market,

                                  2    namely, “the wholesale distribution to non-veterinary retailers of unmeasured veterinary

                                  3    wellness and medication products.” (See FAC ¶¶ 1, 24.)6 According to plaintiffs,

                                  4    “[m]easured products are those that are tracked by retail measurement services” (see id.

                                  5    ¶ 2), and “[u]nmeasured products are available in retail stores . . ., but sales of these

                                  6    products are not tracked” by such services (see id.).7 As also noted above, however, a

                                  7    relevant market is defined by the products themselves or their producers. See Newcal

                                  8    Indus., 513 F.3d at 1045. A market definition based on whether one or more business

                                  9    entities find it economically advantageous to collect and publish certain types of sales

                                  10   data is facially unsustainable.

                                  11          Moreover, the FAC, absent some other modifier or means of delineation, provides

                                  12   no meaningful way to otherwise identify a product market. First, as to “veterinary
Northern District of California
 United States District Court




                                  13   wellness and medication products,” one cannot determine what types of products are

                                  14   encompassed by the term “wellness,” which plaintiffs do not define and which could

                                  15   include products ranging from pet food and exercise equipment to training aids.

                                  16   Similarly, as to “medication,” although, as plaintiffs allege, the FTC identified, in a 2015

                                  17   report, four categories of “pet medications,”8 it did not, contrary to plaintiffs’ allegation,

                                  18   identify those products as “unmeasured.” (See FAC ¶ 26.) Indeed, the FTC did not even

                                  19   limit pet medications to those four categories or define them in the same way as plaintiffs.

                                  20

                                  21          Although defendants contend “the end user pet owner[] is the appropriate
                                              6

                                       customer” (see Mot. to Dism. at 11:1), the Court, for purposes of the instant analysis,
                                  22   assumes the appropriate customer is, as plaintiffs contend, the non-veterinarian retailer.

                                  23
                                              7
                                                The Court finds it unnecessary to address herein defendants’ contention that,
                                       contrary to plaintiffs’ allegations, “measured” and “unmeasured” are not used in
                                  24   connection with “products,” but, rather, with “accounts” (see Mot. to Dism. at 12–13), i.e.,
                                       retailers, who, according to defendants, “themselves determine whether or not to share
                                  25   sales data with measurement firms” (see id. at 13:3–4).

                                  26
                                              8
                                                 While it appears plaintiffs use “veterinary” and “pet” interchangeably (see, e.g.,
                                       FAC ¶¶ 1, 21), the two terms ordinarily are not interchangeable, the former
                                  27   encompassing a wide variety of animals not ordinarily kept as “pets,” and, consequently,
                                       plaintiffs’ use of both terms introduces into plaintiffs’ market definition an additional
                                  28   measure of ambiguity.

                                                                                       7
                                  1    (Compare id. (describing four categories as follows: “Parasiticides, Vaccines, Antibiotics,

                                  2    and Analgesics”) with Defs.’ Req. for Jud. Not., filed Jan. 15, 2019 (“RJN”), Ex. 2 (FTC

                                  3    report) at 17 (noting “[m]ost of the pet medications available to U.S. consumers can be

                                  4    classified into four areas: (1) parasiticides (e.g., flea/tick/heartworm); (2) vaccines; (3)

                                  5    anti-infectives (e.g., antibiotics); and (4) anti-inflammatory (e.g., non-steroidal anti-

                                  6    inflammatory drugs, ‘NSAIDs’)” (emphasis added)); see also id. at 1 n.2 (noting “[t]his

                                  7    report does not purport to identify any relevant product market for antitrust law

                                  8    enforcement purposes”).9

                                  9           Further, elsewhere in the FAC, plaintiffs allege “two product categories comprise

                                  10   the relevant product market” (see FAC ¶ 33), namely, “Rx in Retail” and “‘direct

                                  11   purchasing from animal health suppliers’ for delivery to retailers” (see id.). Even

                                  12   assuming the first such category corresponds to prescription products, the second has no
Northern District of California
 United States District Court




                                  13   meaningful boundaries.

                                  14          In addition, apart from the above-referenced deficiencies in plaintiffs’ product

                                  15   definition, plaintiffs define the market too narrowly with respect to its participants, whether

                                  16   actual or potential. See Newcal Indus., 513 F.3d at 1045 (holding relevant market "must

                                  17   include the group or groups of sellers or producers who have actual or potential ability to

                                  18   deprive each other of significant levels of business") (internal quotation and citation

                                  19   omitted). In particular, plaintiffs allege the secondary distribution system is the “only

                                  20   mechanism through which retailers can obtain unmeasured veterinary wellness and

                                  21   medication products.” (See FAC ¶ 24.) The FAC does not, however, include any factual

                                  22   allegations to support such conclusory assertion. Further, as set forth below, plaintiffs’

                                  23   exclusion of veterinarians and manufacturers conflicts with various allegations in their

                                  24   FAC, as well as with allegations in their prior pleadings and statements in the FTC report

                                  25

                                  26
                                              9
                                                Defendants’ unopposed Request for Judicial Notice is hereby GRANTED as to
                                       the above-cited report, as well as each of the other documents attached thereto, namely:
                                  27   (1) a copy of “PetIQ’s June 19–20, 2018 Jefferies Consumer Conference presentation”
                                       (see RJN at 1:5–6 & Ex. 1); and (2) a copy of “PetIQ’s May 15, 2018 Quarter 1 earnings
                                  28   call transcript” (see id. at 1:10–11 & Ex. 3).

                                                                                      8
                                  1    on which plaintiffs have relied.

                                  2           First, as to veterinarians, given that, in the FAC, plaintiffs identify VIP, which

                                  3    operates veterinary clinics, as a pre-merger “horizontal competitor” in the market (see id.

                                  4    ¶ 11) and as having “competed with both PetIQ and plaintiffs” (see id. ¶ 17), it is not

                                  5    tenable to exclude veterinarians from the alleged market. See, e.g., United States v.

                                  6    Topco, 405 U.S. 596, 608 (1972) (referring to “competitors at the same level of the

                                  7    market” as “horizontal”).

                                  8           Next, plaintiffs’ exclusion of manufacturers conflicts with factual allegations in each

                                  9    of the prior iterations of their complaint, specifically, allegations that retailers also obtain

                                  10   pet medications from manufacturers and their approved distributors. (See Compl. ¶ 3

                                  11   (alleging “retail outlet[s]” are “supplied” both “directly by a manufacturer or its distributor”

                                  12   and “by the ‘secondary distribution system’”); PFAC ¶ 3 (same); RPFAC ¶ 3 (same)); see
Northern District of California
 United States District Court




                                  13   also Royal Primo Corp. v. Whitewater West Indus., Ltd., 2016 WL 1718196, at *3 (N.D.

                                  14   Cal. Apr. 29, 2016) (holding court “may look to prior pleadings in determining the

                                  15   plausibility of an amended complaint”). Further, the exclusion of manufacturers is

                                  16   inconsistent with other allegations in the FAC and with the FTC report. (See FAC ¶ 30

                                  17   (alleging Bayer, a “major veterinary pharmaceutical manufacturer, . . . support[s] the

                                  18   sales of its pet medications by retailers, pharmacies, and on-line merchants”); see also

                                  19   RJN Ex. 2 (FTC report) at 4 (stating “some manufacturers . . . supply . . . non-veterinary

                                  20   retailers”); id. at 20 (noting “[s]ome stakeholders report that . . . large retail pharmacies

                                  21   and stores have been able to purchase pet medications directly from the manufacturers”).

                                  22          In sum, for all of the above reasons, the Court finds plaintiffs’ proposed market is

                                  23   not facially sustainable and, consequently, the FAC is subject to dismissal. See Newcal

                                  24   Indus., 513 F.3d at 1045; see also Hicks v. PGA Tour, Inc., 897 F.3d 1109, 1123 (9th Cir.

                                  25   2018) (affirming dismissal of antitrust complaint where proposed markets were “facially

                                  26   unsustainable”) (internal quotation and citation omitted).

                                  27   B.     Market Power

                                  28          As noted above, in addition to alleging a relevant market, plaintiffs must also
                                                                                       9
                                  1    allege defendants have market power in such market. "Market power is the power to

                                  2    force a purchaser to do something that he would not do in a competitive market."

                                  3    Eastman Kodak Co. v. Image Tech. Servs., Inc., 504 U.S. 451, 464 (1992) (explaining

                                  4    market power "has been defined as the ability of a single seller to raise price and restrict

                                  5    output") (internal quotations and citations omitted). "A failure to allege power in the

                                  6    relevant market is a sufficient ground to dismiss an antitrust complaint." Rick-Mik

                                  7    Enterprises, Inc. v. Equilon Enterprises LLC, 532 F.3d 963, 972 (9th Cir. 2008).

                                  8             “Market power may be demonstrated through either of two types of proof”: (1)

                                  9    “direct evidence of the injurious exercise of market power”; or (2) “circumstantial evidence

                                  10   pertaining to the structure of the market.” See Rebel Oil Co., Inc. v. Atlantic Richfield

                                  11   Co., 51 F.3d 1421, 1434 (9th Cir. 1995). Direct evidence includes “evidence of restricted

                                  12   output and supracompetitive prices.” See id.; see also Oltz v. St. Peter's Cmty. Hosp.,
Northern District of California
 United States District Court




                                  13   861 F.2d 1440, 1448 (9th Cir. 1988) (holding “proof of actual detrimental effects such as

                                  14   a reduction of output can obviate the need for elaborate market analysis”; noting “the

                                  15   finding of actual harm to competition suffices”) (internal quotation and alterations

                                  16   omitted). To show market power circumstantially, a plaintiff must: “(1) define the relevant

                                  17   market, (2) show that the defendant owns a dominant share of that market, and (3) show

                                  18   that there are significant barriers to entry and . . . that existing competitors lack the

                                  19   capacity to increase their output in the short run.” See Rebel Oil, 51 F.3d at 1434; see

                                  20   also Eastman Kodak, 504 U.S. at 464 (defining market power as “the ability of a single

                                  21   seller to raise price and restrict output”; holding "[t]he existence of such power ordinarily

                                  22   is inferred from the seller's possession of a predominant share of the market") (internal

                                  23   quotation and citation omitted). Here, even assuming, arguendo, plaintiffs have alleged a

                                  24   plausible market, plaintiffs, as set forth below, have failed to allege facts sufficient to

                                  25   show, either directly or circumstantially, that defendants possess the requisite market

                                  26   power.

                                  27            Plaintiffs allege PetIQ, as a result of the merger, “has come to dominate the

                                  28   secondary distribution market and forced other secondary distributors to exit by virtue of
                                                                                      10
                                  1    its acquired market power.” (See FAC ¶ 11.) To the extent plaintiffs rely on direct

                                  2    evidence, such reliance is unavailing. Plaintiffs have not alleged any output restriction or

                                  3    supracompetitive pricing; indeed, as to price, plaintiffs do not allege any increase at all.

                                  4    Nor have plaintiffs alleged any other “actual harm” to competition, see Oltz, 861 F.2d at

                                  5    1448; other than plaintiff Bay Medical, the FAC identifies no wholesale distributor as

                                  6    having been “foreclosed from the market” (see FAC ¶ 32),10 and, in any event, such

                                  7    “foreclosure” appears to be limited to a single product, “Frontline Plus” (see id.).

                                  8           Plaintiffs’ effort to show market power circumstantially likewise fails. Plaintiffs

                                  9    allege defendants “claim[] to control over 90%” of the alleged market (see id. ¶ 3; see

                                  10   also ¶ 37),11 an allegation that is based on a PetIQ presentation slide, which, plaintiffs

                                  11   allege, shows “PetIQ now claims to distribute . . . 90% of ‘direct purchasing from animal

                                  12   health suppliers’ for delivery to retailers” (see id. ¶ 33). Plaintiffs have submitted,
Northern District of California
 United States District Court




                                  13   however, only a portion of the slide (see id. at 11:1–15), whereas a review of the entire

                                  14   slide, titled “Significant Improvements in Our Supply Chain,” makes clear the 90% figure

                                  15   pertains to the source of PetIQ’s own supply of products for distribution, not its share of

                                  16   the alleged wholesale market. (See RJN Ex. 3 at 12; see also id. Ex. 1 at 12 (reporting

                                  17   “roughly 90% of our distribution business is through a direct relationship with the animal

                                  18   health manufacturers”).) Plaintiffs’ reliance on said exhibit is, consequently, misplaced.

                                  19   See In re Gilead Sci. Sec. Litig., 536 F.3d at 1055; see also Roth v. Garcia Marquez, 942

                                  20   F.2d 617, 625 n.1 (9th Cir. 1991) (holding, “when the allegations of the complaint are

                                  21   refuted by an attached document, the Court need not accept the allegations as being

                                  22

                                  23          10
                                                Plaintiffs allege the other wholesale distributors include, along with plaintiffs,
                                  24   “Southeastern Veterinary Exports, Lambert Vet Supply, Rainbow Vet Supply, Pet Vet
                                       Supplies, and other distributors not known to plaintiffs” (see FAC ¶ 37), and then allege,
                                  25   in conclusory and imprecise fashion, such entities “are being foreclosed from the retail
                                       customer base and have been or may be forced to exit the market” (see id.) (emphasis
                                  26   added).

                                  27
                                              11
                                                 Plaintiffs also allege the merger “establishes a single distributor for several
                                       competing veterinary pharmaceutical manufacturers” (see FAC ¶¶ 12, 38), but do not
                                  28   identify those manufacturers or provide factual support for said allegation.

                                                                                     11
                                  1    true”).

                                  2              Next, relying on a different slide, plaintiffs allege PetIQ “claims to distribute a ‘95%

                                  3    Share of Rx in Retail.’” (See FAC ¶ 33.) Such allegation, although an accurate

                                  4    characterization of the slide’s content, does not correspond to the alleged market, which

                                  5    encompasses “unmeasured pet wellness and medication products,” a different, and much

                                  6    broader, array of products than prescription products. Notably, plaintiffs have not

                                  7    provided any figures corresponding to PetIQ’s share of ostensibly restricted OTC

                                  8    products or its share of prescription and such restricted OTC products combined, nor

                                  9    provided any figures as to what share of the market either defendant possessed prior to

                                  10   the merger. See, e.g., Continental Can, 378 U.S. at 460 (analyzing market power of

                                  11   acquiring firm by reference to market shares possessed, prior to merger, by acquirer and

                                  12   acquiree; finding violation of Clayton Act § 7, where acquisition both “added significantly
Northern District of California
 United States District Court




                                  13   to [acquirer’s] position” and “reduced from five to four the most significant competitors”).12

                                  14             Lastly, with respect to the two parts of the final element required for a

                                  15   circumstantial showing of market power, “barriers to entry and barriers to expansion,” see

                                  16   Rebel Oil, 51 F.3d at 1439, plaintiffs’ allegations are wholly conclusory as to the former

                                  17   and absent as to the latter. As to barriers to entry, plaintiffs allege that “[o]ffering . . .

                                  18   distribution services [in the secondary market] requires veterinary licensing and other

                                  19   regulatory authorizations and appropriate relationships with manufacturers and retailers.”

                                  20   (See FAC ¶ 39.) In connection therewith, however, plaintiffs provide no factual

                                  21   elaboration. Plaintiffs do not, for example, include any allegation as to the degree of

                                  22   difficulty involved in obtaining such authorization, nor do they explain their assertion that

                                  23

                                  24
                                                 Plaintiffs’ effort to connect the 95% figure, which pertains solely to prescription
                                                 12

                                  25   products, with their alleged market (see Opp’n at 17:21–18:1) (contending “nearly all of
                                       the unmeasured products flowing through the secondary distribution channel are
                                  26   prescription” products) is not consistent with their contention that Frontline Plus, an OTC
                                       product, “contributes significantly to defendants’ dominance over the relevant market”
                                  27   (see id. at 18 n.7), nor is it supported by their citations to the FAC (see, e.g., FAC ¶ 2
                                       (alleging “[m]ost or all of the products served by the relevant market in this case are
                                  28   preventative medications, . . ., both prescription and non-prescription”)).

                                                                                        12
                                  1    it would be “practically impossible” to cultivate the above-referenced business

                                  2    relationships. (See id.) In any event, given plaintiffs’ failure to include any allegation

                                  3    bearing on barriers to expansion, the requisite showing has not been made. See Rebel

                                  4    Oil, 51 F.3d at 1434.

                                  5           In light of the foregoing, the Court finds the FAC is subject to dismissal for failure

                                  6    to allege market power in a relevant market. See Rick-Mik Enters., 532 F.3d at 972.13

                                  7    C.     Leave to Amend

                                  8           In their opposition, plaintiffs, without providing any additional facts they could

                                  9    allege, request another opportunity to amend.

                                  10          As discussed above, however, the operative pleading, notwithstanding its title, is in

                                  11   fact the fourth iteration of plaintiffs’ complaint, over the course of which filings plaintiffs

                                  12   have repeatedly changed their definition of the relevant market. Last August, at the
Northern District of California
 United States District Court




                                  13   hearing on defendants’ first motion to dismiss, plaintiffs asked the Court for sixty days to

                                  14   amend their complaint. At this point, having been granted not only the requested sixty

                                  15   days, but an additional extension as well, the instant complaint fares no better than its

                                  16   predecessors, and, as noted, plaintiffs have not identified any factual allegations that

                                  17   could be added to cure the above-described deficiencies. In short, it appears plaintiffs

                                  18   have pleaded all the facts they have, and those facts are not sufficient to support their

                                  19   claims. Under such circumstances, the Court finds further leave to amend would be

                                  20   futile. See Dougherty v. City of Covina, 654 F.3d 892, 901 (9th Cir. 2011) (finding leave

                                  21   to amend would be futile where plaintiff failed to allege facts sufficient to state claim and

                                  22   did not identify any additional facts that could be pled); see also Simon v. Value

                                  23   Behavioral Health, Inc., 208 F.3d 1073, 1084 (9th Cir. 2000) (affirming denial of leave to

                                  24   amend antitrust complaint; explaining “[a]lthough it is theoretically possible for [plaintiff] to

                                  25   allege more specific facts, his failure to do so after the district court had given him three

                                  26
                                  27           Given the above findings as to plaintiffs’ failure to allege a relevant market and
                                              13

                                       market power, the Court does not reach defendants’ additional arguments in support of
                                  28   dismissal.

                                                                                       13
                                  1    opportunities to amend his original complaint and had discussed with him the substantive

                                  2    problems with his claims suggests the futility of further amendment”), overruled on other

                                  3    grounds by Odom v. Microsoft Corp., 486 F.3d 541 (9th Cir. 2007) (en banc).

                                  4                                          CONCLUSION

                                  5          For the reasons stated above, defendants’ Motion to Dismiss is hereby GRANTED

                                  6    and the FAC is DISMISSED without further leave to amend.

                                  7          The Clerk is directed to close the file.

                                  8          IT IS SO ORDERED.

                                  9

                                  10   Dated: April 22, 2019
                                                                                              MAXINE M. CHESNEY
                                  11                                                          United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    14
